Citation Nr: 1211851	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  09-38 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an increased rating for shell fragment wound scars about the left elbow area, currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a) (2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  

The Veteran performed active military service from January 1952 to February 1954.

This appeal arises to the Board of Veterans' Appeals (Board) from an April 2009 issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, that in pertinent part denied an increased rating for gunshot wound scars of the left elbow.  Although the rating decision adjudicated other issues as well, the Veteran's notice of disagreement (hereinafter: NOD) addresses only the left elbow scars rating.  

In a May 2003 rating decision, the RO granted service connection and a 10 percent rating for post-traumatic stress disorder (PTSD).  The Veteran submitted a timely NOD to the PTSD rating.  The Veteran then contacted the RO and indicated that his appeal would be satisfied by a 30 percent PTSD rating.  The RO thereafter granted a 30 percent initial PTSD rating and closed the appeal.  It appears therefore that the matter has been resolved by a full grant of benefits sought and that no statement of the case (hereinafter: SOC) will be necessary.  38 C.F.R. §§ 19.9. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran recently testified at a videoconference hearing before the undersigned Veterans Law Judge that an August 2011-issued supplemental statement of the case (SSOC) erroneously reported that he had a July 2011 VA scars compensation examination.  He testified that he did not undergo a VA compensation examination in July 2011.  

Review of the claims file reflects that it does indeed contain a July 2011 VA scars compensation examination report.  Moreover, that report addresses the nature and severity of the Veteran's combat-related left elbow scars.  The Veteran is hereby advised that the July 2011 VA scars compensation examination report appears to be authentic and will be considered in the ratings assigned for the scars, unless he provides further evidence that he did not undergo that examination in July 2011.  

At the videoconference hearing, the Veteran further testified that while VA has rated two scars over the left elbow, he has three painful elbow scars that must be rated.  Because Diagnostic Code 7804 (under which his scars are rated 10 percent) calls for a 10 percent rating for one or two scars that are unstable or painful, and a 20 percent rating for three or four scars that are unstable or painful, it is crucial to verify whether there are two, or three, painful left elbow scars. 

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

1.  The AMC should make arrangements for an examination of the service-connected shell fragment wound scars over the left elbow.  The claims file should be made available to the examiner for review.  The physician is asked to review the claims file, note that review in the report, examine the left elbow scars, and then report whether there are two, three, or more separate scars in this area.  The physician is asked to address whether the Veteran reports pain and itching in the scar area.  The physician is asked to address any other functional impairment that may be attributed to the scars.  The physician should offer a rationale for any conclusion in a legible report.  

2.  After the development requested above has been completed to the extent possible, the AMC should re-adjudicate the claims for a higher rating for the left elbow scars.  If the benefits sought remain denied, the Veteran and his representative should be furnished an SSOC and given an opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to report for examination, without good cause, may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2011).  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


